22

23

24

25

26

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS,
INC., NO. C€19-953-JLR

Plaintiff, JUDGMENT

Vv.

EVENT PRODUCTIONS, INC., a
California corporation,

Defendant.

 

 

 

 

Summary of Judgment

Judgment Creditor: Northwest Administrators, Inc.
Judgment Debtor: Event Productions, Inc.
Principal Judgment: $2,490.39
Liquidated Damages $611.75
Interest through 9/24/19 $100.89
Attorneys Fees: $673.75
Costs: $485.00
Other Recovery Amounts: NONE
Percent Interest on Principal: Six percent (6%) per annum
Interest Rate on Costs: NONE
Attorneys for Judgment
Creditor: Reid, McCarthy, Baliew & Leahy, L.L.P.

THIS MATTER coming on for consideration upon Plaintiff's motion for

judgment against the Defendant, Plaintiff being represented by its attorney, Russell J.

JUDGMENT - C19-953-JLR Reid, McCarthy, Ballew & Leahy, L.Lp

Page 1 of 2 ATTORNEYS AT LAW

G101-01999131 1\Evant Productions Inc. 313594 8-18 & 10-18-\Defaull Judgment - JUDGMENT. doc 100 WEST HARRISON STREET * NORTH TOWER, SUITE 300
SEATTLE, WASHINGTON 98119

TELEPHONE: (206) 285-0464 # FAX: (206) 285-8925
OE w
20

21

22

23

24

25

26

 

 

Reid of Reid, McCarthy, Ballew & Leahy, L.L.P., Defendant not being represented,
and the Court having reviewed the records and file herein, including the affidavit of
Russell J. Reid and the exhibits thereto and the Declaration of James E. Helmers and
the exhibits thereto in support of Plaintiff's motion, and being fully advised in the
premises, now, therefore, it is hereby

ORDERED, ADJUDGED AND DECREED that Plaintiff be and hereby is
awarded judgment against Defendant in the amounts hereinafter listed, which
amounts are due the Plaintiff by Defendant for its inclusive employment of members
of the bargaining unit represented by Locals 70, 287, and 2785 with which the
Defendant has valid collective bargaining agreements and which amounts are due by
reason of its specific acceptance of the Declarations of Trust for the employment
period October 2018 through April 2019: for contributions of $2,490.39, for liquidated
damages of $611.75, for pre-judgment interest of $100.89, for attorneys’ fees of
$673.75, and for costs of $485.00; all for a total of $4,361.78.

JUDGMENT ENTERED this . day of Oclsloow , 2019.

0 wk

HON. JAMES L. ROBART
UNITED STATES DISTRICT COURT JUDGE
Presented for Entry by:

     

 

Russell J. ’ WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorney for Plaintiff

JUDGMENT —- C19-953-JLR Reid, McCarthy, Ballew & Leahy, L.L.P
Page 2 of 2 ATTORNEYS AT LAW
G:101-01999131 t\Event Productions Inc, 313594 8-18 & 10-18-\Defaull Judgment - JUDGMENT. doc 100 WEST HARRISON STREET © NORTH TOWER, SUITE 300

SEATTLE, WASHINGTON 98119

TELEPHONE: (206) 285-0464 * FAX: (206) 285-8925

oaRes
